Opinion by
Judge Cofer:
This appeal is prosecuted in the name of W. A. Hickman alone, against F. L. Hall. As repeatedly decided, Hickman and Hall are the only parties to the appeal, and the only persons who can be affected by any decision made by this court upon this appeal.
It is the duty of the appellant or his counsel, upon filing the transcript of a record in the clerk’s office of this court, to endorse thereon or on some paper to be filed therewith, the names of all the parties, appellant and appellee, as the case is desired t0' stand on the docket of the court. Act to Amend Sec. 879, Civil Code, approved March 6, 1868.
Hall was only a nominal party, and the plaintiffs below do not seem to have been prejudiced by the dismissal of the petition as to him, and if they were, the judgment could not be reversed upon an appeal prosecuted by Hickman alone.
The appeal is, therefore, dismissed.